Exhibit 10.2

JOINDER AGREEMENT AND SUPPLEMENT TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS JOINDER AGREEMENT AND SUPPLEMENT TO AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT (this “Agreement”) is made and entered into this 24th day of
December, 2007, by and among Precision Flamecutting and Steel, L.P., a Texas
limited partnership (“PFS”), Precision GP Holding, LLC, a Delaware limited
liability company (“NewLLC”; NewLLC and PFS are hereinafter referred to
collectively as “New Borrowers” and each individually as a “New Borrower”); PNA
Group, Inc., a Delaware corporation and successor by merger to Travel Merger
Corporation (“PNA”), Smith Pipe & Steel Company, an Arizona corporation
(“Smith”), Infra-Metals Co., a Georgia corporation (“Infra-Metals”), Feralloy
Corporation, a Delaware corporation (“Feralloy”), Delta Steel, L.P., a Texas
limited partnership (“Delta Steel”), Delta GP, L.L.C., a Texas limited liability
company (“Delta GP”), Delta LP, L.L.C., a Delaware limited liability company
(“Delta LP”), Delnor Corporation, a Texas corporation (“Delnor”), Metals Supply
Company, Ltd., a Texas limited partnership (“Metals Supply”), and MSC
Management, Inc., a Texas corporation (“MSC”; PNA, Smith, Infra-Metals,
Feralloy, Delta Steel, Delta GP, Delta LP, Delnor, Metals Supply and MSC are
hereinafter referred to collectively as “Existing Borrowers” and each
individually as an “Existing Borrower”; New Borrowers and Existing Borrowers are
hereinafter referred to collectively as “Borrowers” and each individually as a
“Borrower”); the various financial institutions party from time to time to the
Credit Agreement (as hereinafter defined) as lenders (together with their
respective successors and assigns, collectively “Lenders”); and Bank of America,
N.A., a national banking association, in its capacity as collateral and
administrative agent for the Lenders (together with its successors in such
capacity, “Administrative Agent”).

Recitals:

Administrative Agent, Lenders, Existing Borrowers and the other Agents named
therein are parties to a certain Amended and Restated Credit and Security
Agreement, dated as of May 9, 2006 (as at any time amended, restated,
supplemented, or otherwise modified, the “Credit Agreement”), pursuant to which
Lenders have made certain Revolver Loans, Term Loans and letter of credit
accommodations to Existing Borrowers. Each New Borrower is executing this
Agreement to become a party to the Credit Agreement and in order to induce
Lenders to continue to extend credit under the Credit Agreement and as
consideration for the financial accommodations previously made.

Accordingly, in consideration of the Credit Agreement, for Ten Dollars ($10.00)
in hand paid and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged by the parties hereto, Administrative Agent,
Lenders, Existing Borrowers and New Borrowers agree as follows:

1) Definitions; Certain Matters of Construction. Each capitalized term used in
this Agreement, unless otherwise defined herein, shall have the meaning ascribed
to such term in the Credit Agreement. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Each reference to
any Person shall mean and include the successors and permitted assigns of such
Person. Each reference to any of the Credit Documents shall include any and all
amendments or modifications thereto and any and all restatements, extensions or
renewals thereof. Wherever the word “including” shall appear in this Agreement,
such word shall be understood to mean “including, without limitation.”

2) Addition of New Borrowers. By its execution and delivery of this Agreement,
each New Borrower (a) acknowledges and agrees that, as of the Agreement
Effective Date (as hereinafter



--------------------------------------------------------------------------------

defined), it is a “Borrower” under the Credit Agreement with the same force and
effect as if originally named therein as a “Borrower,” (b) covenants with
Administrative Agent and Lenders that it will observe and perform the terms and
provisions of the Credit Agreement to the same extent as if it were an original
party thereto, and (c) confirms that it has received a copy of the Credit
Agreement. The parties hereto agree that each reference in the Credit Agreement
and the other Credit Documents to “Borrower,” “Borrowers” or terms of similar
import shall be deemed to include New Borrowers.

3) Joint and Several Liability; Borrower Agent. Each New Borrower acknowledges
that it has requested Lenders to extend financial accommodations to it and to
the other Borrowers on a combined basis in accordance with the provisions of the
Credit Agreement, as hereby amended. In accordance with the terms of the Credit
Agreement, each New Borrower acknowledges and agrees that, as of the Agreement
Effective Date (as hereinafter defined), it shall be jointly and severally
liable for any and all Loans and other Obligations heretofore or hereafter made
or extended by Administrative Agent and Lenders to any and all of the Borrowers
and for all interest, fees and other charges payable in connection therewith.
Each New Borrower hereby irrevocably appoints and designates PNA, and PNA agrees
to act, as the agent and representative of such New Borrower for all purposes
under the Credit Agreement, including requesting Borrowings, selecting whether
any Loan or portion thereof is to bear interest as a Base Rate Loan or a LIBOR
Loan, and receiving account statements and other notices and communications to
Borrowers (or any of them) from Administrative Agent.

4) Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations and subject to the terms of Section 7.7 of the Credit
Agreement, each New Borrower hereby grants to Administrative Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
personal property of such New Borrower, including all of the following Property
and interests in Property of such New Borrower, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located:

(i) all Accounts;

(ii) all Goods, including all Inventory and Equipment;

(iii) all Instruments;

(iv) all Commercial Tort Claims;

(v) all Supporting Obligations;

(vi) all Chattel Paper, including Electronic Chattel Paper and Tangible Chattel
Paper;

(vii) all Documents;

(viii) all General Intangibles, including Payment Intangibles and Software;

(ix) all Intellectual Property;

(x) all Deposit Accounts;

(xi) all Investment Property (but excluding any portion thereof that constitutes
Margin Stock unless otherwise expressly provided in any Security Documents);

(xii) all Letter-of-Credit Rights;

 

2



--------------------------------------------------------------------------------

(xiii) all monies now or at any time or times hereafter in the possession or
under the control of an Agent or a Lender or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral in the Cash Collateral Account;

(xiv) all accessions to, substitutions for and all replacements, products and
cash and non-cash proceeds of (i) through (xiii) above, including proceeds of
and unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to or destruction
of any of the Collateral; and

(xv) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and other computer materials and records)
of such Borrower pertaining to any of (i) through (xiv) above.

5) Acknowledgments and Stipulations. To induce Administrative Agent and Lenders
to enter into this Agreement, each Borrower hereby acknowledges and stipulates
that all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Borrower) and
that the security interests and Liens granted by each Borrower in favor of
Administrative Agent are duly perfected, first priority security interests and
Liens.

6) Ratification and Reaffirmation. To induce Administrative Agent and Lenders to
enter into this Agreement, each Borrower hereby ratifies and reaffirms the
Obligations, each of the Credit Documents to which it is a party, and all of
such Borrower’s covenants, duties, indebtedness and liabilities under the Credit
Documents to which it is a party.

7) Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Agreement, each Borrower hereby makes the following
representations and warranties to Administrative Agent and Lenders, which
representations and warranties shall survive the delivery of this Agreement and
the making of additional Loans under the Credit Agreement as amended hereby:

(a) Authorization of Agreements. Each Borrower has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Agreement and each other agreement contemplated hereby to which it is a party in
accordance with their respective terms. This Agreement and each other such
agreement contemplated hereby to which it is a party has been duly executed and
delivered by the duly authorized officers of such Borrower and each is, or each
when executed and delivered in accordance with this Agreement will be, a legal,
valid and binding obligation of such Borrower, enforceable in accordance with
its terms.

(b) Compliance of Agreements with Laws. The execution, delivery and performance
of this Agreement and each other agreement contemplated hereby in accordance
with their respective terms do not and will not, by the passage of time, the
giving of notice or otherwise,

(i) require any Governmental Approval (other than the filing of UCC financing
statements and the recordation of mortgages, deeds to secure debt or deeds of
trust, as applicable) that has not been obtained or violate any Applicable Law
relating to such Borrower or any of its Subsidiaries;

(ii) conflict with, result in a breach of or constitute a default under the
articles or certificate of incorporation or by-laws or other constituent
documents or any shareholders’ or members’ agreement of such Borrower or any of
its Subsidiaries, any material provisions of any indenture, agreement or other
instrument to which such

 

3



--------------------------------------------------------------------------------

Borrower, any of its Subsidiaries or any of such Borrower’s or such
Subsidiaries’ Property may be bound or any Governmental Approval relating to
such Borrower or any of its Subsidiaries; or

(iii) result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or hereafter acquired by such Borrower other
than the security interests and Liens granted to Administrative Agent.

(c) Schedules. The Schedules attached hereto contain true, accurate and complete
information with respect to Borrowers and the matters represented and warranted
by Borrowers pursuant to Section 9 of the Credit Agreement and such Schedules
shall be deemed to supplement and be a part of the Schedules to the Credit
Agreement.

(d) No Defaults. After giving effect to this Agreement, that certain Sixth
Consent and Eighth Amendment to Credit and Security Agreement, of even date
herewith, by an among Existing Lenders, Administrative Agent and Lenders (the
“Consent”), and to the updated Schedules attached hereto, no Default or Event of
Default exists on the date hereof and each representation and warranty made by
any Borrower in the Credit Agreement is true and correct on and as of the date
hereof.

8) Additional Covenants. To induce Administrative Agent and Lenders to enter
into this Agreement, each Borrower, as applicable, covenants and agrees to
deliver to Administrative Agent, on or before the date hereof, in form and
substance satisfactory to Administrative Agent, and, where applicable, in
sufficient copies for each Lender, each of the agreements, instruments,
certificates and other documents required to be delivered pursuant to the
Consent.

9) References to Credit Agreement. Upon the effectiveness of this Agreement,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.

10) Breach of Agreement. This Agreement shall be part of the Credit Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.

11) Effectiveness of Agreement; Governing Law. The provisions of this Agreement
shall become effective as of the first date (the “Agreement Effective Date”) on
which Administrative Agent shall have received duly executed and delivered
counterparts of this Agreement from each of the Borrowers. Upon effectiveness,
this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia. This Agreement is intended to take effect
as a document executed under seal.

12) Expenses of Administrative Agent. To induce Administrative Agent and Lenders
to enter into this Agreement, Borrowers jointly and severally agree to pay, on
demand, all costs and expenses incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Agreement and any other
Credit Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Administrative Agent’s legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

13) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

14) No Novation, etc. Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Credit Documents, each of which shall remain in
full force and effect. This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

15) Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

16) Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Delivery of a manually executed counterpart of this Agreement by telefacsimile
or electronic mail transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement. Any party delivering a manually
executed counterpart of this Agreement by telefacsimile or electronic mail
transmission shall also deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Agreement.

17) Entire Agreement; Schedules. This Agreement and the other Credit Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.
Each of the Schedules attached hereto is incorporated into this Agreement and by
this reference made a part hereof.

18) Further Assurances. Each Borrower agrees to take such further actions as
Administrative Agent or Lenders reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

19) Section Titles. Section titles and references used in this Agreement shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

20) Release of Claims. To induce Administrative Agent and Lenders to enter into
this Agreement, each Borrower hereby releases, acquits and forever discharges
Administrative Agent and Lenders, and all of the respective officers, directors,
agents, employees, successors and assigns of Administrative Agent and Lenders,
from any and all liabilities, claims, demands, actions or causes of action of
any kind or nature (if there be any), whether absolute or contingent, disputed
or undisputed, at law or in equity, or known or unknown, that such Borrower now
has or ever had against Administrative Agent or any Lender arising under or in
connection with any of the Credit Documents or otherwise. Each Borrower hereby
represents and warrants to Administrative Agent and Lenders that such Borrower
has not transferred or assigned to any Person any claim that such Borrower ever
had or claimed to have against Administrative Agent or any Lender.

21) Waiver of Jury Trial. To the fullest extent permitted by Applicable Law,
each of the parties hereto hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

NEW BORROWERS:     PRECISION FLAMECUTTING AND STEEL, L.P.     By:   PRECISION GP
HOLDING, LLC, its general partner       By:  

/s/ Mary Ann Sigler

      Name:   Mary Ann Sigler       Title:   Vice President     By:   PNA GROUP,
INC., its limited partner       By:  

/s/ Mary Ann Sigler

      Name:   Mary Ann Sigler       Title:   Vice President     PRECISION GP
HOLDING, LLC     By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President EXISTING BORROWERS:    
SMITH PIPE & STEEL COMPANY     By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President     INFRA-METALS CO.    
By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President     FERALLOY CORPORATION
    By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

DELTA STEEL, L.P. By:   Delta GP, L.L.C., its general partner   By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President By:   Delta LP, L.L.C., its
limited partner   By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President DELTA GP, L.L.C. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President DELTA LP, L.L.C. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President PNA GROUP, INC. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President DELNOR CORPORATION By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President MSC MANAGEMENT, INC. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President

[Signatures continue on following page]

 

2



--------------------------------------------------------------------------------

METALS SUPPLY COMPANY, LTD. By:   MSC Management, Inc., its general partner  
By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President By:   PNA Group, Inc., its
limited partner   By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President

ADMINISTRATIVE AGENT (for itself and on behalf of Lenders):

 

BANK OF AMERICA, N.A. By:  

/s/ Dennis S. Losin

Name:   Dennis S. Losin Title:   Senior Vice President

 

3